Name: Commission Regulation (EEC) No 962/85 of 12 April 1985 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4. 85 Official Journal of the European Communities No L 103/5 COMMISSION REGULATION (EEC) No 962/85 of 12 April 1985 fixing the import levies on milk and milk products prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 243/85 (3), as last amended by Regulation (EEC) No 853/85 (4) ; Whereas the threshold prices were fixed for the 1984/85 milk year by Council Regulation (EEC) No 860/84 of 31 March 1984 (*), as last extended by Regu ­ lation (EEC) No 930/85 (*) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 243/85 to the The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 13 O OJ No L 68 , 8 . 3 . 1985, p. 5 . (3) OJ No L 26, 31 . 1 . 1985, p. 36. (4) OJ No L 91 , 30. 3 . 1985, p . 61 . (Ã  OJ No L 90, 1 . 4 . 1984, p . 20 . (&lt;) OJ No L 101 , 11 . 4 . 1985, p . 3 . No L 103/6 Official Journal of the European Communities 13 . 4. 85 ANNEX to the Commission Regulation of 12 April 1985 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 04.01 Alb) 04.01 Alla) 1 04.01 A II. a) 2 04.01 A II b) 1 04.01 A II b)2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 0110 0120 0130 0140 0150 0160 0200 0300 0400 0500 0620 0720 0820 0920 1020 1120 1220 1320 1420 1520 1620 1720 1820 2220 2320 2420 2520 2620 2720 2820 2910 3010 3110 3210 3300 3900 4000 4410 4510 4610 4710 4800 26,45 24,04 24,04 29.54 22,83 28,33 60.17 127,28 196,71 15.18 116,22 162,34 164,76 237,16 108,97 155,09 157,51 229,91 26,59 35,90 127,28 196.71 36,27 1,0897 (4) 1,5509 (4) 2,2991 (4) 1,0897 0 1,5509 0 2,2991 0 50,55 1,2728 0 1,9671 0 231,42 282,33 179,89 ( «) 196,79 0 157,69 0 164,16 0 173,00 0 269.72 196,79 176,31 (10) per kg per kg per kg per kg per kg per kg per kg per kg04.02 B II b) 2 04.03 A 04.03 B 04.04 A 04.04 B 04.04 C 04.04 D I a) 04.04 D I b) 04.04 D II 04.04 £ I a) 04.04 E I b) 1 13 . 4. 85 Official Journal of the European Communities No L 103/7 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 175,62 (") 04.04 E I c) 1 5210 131,72 04.04 E I c) 2 5250 272,34 04.04 E II a) 5310 196,79 04.04 E II b) 5410 272,34 17.02 A II 5500 40,31 ( 12) 21 .07 F I 5600 40,31 23.07 B I a) 3 , 5700 84,15 23.07 B I a) 4 5800 109,21 23.07 B l b) 3 5900 101,53 23.07 B I c) 3 6000 81,97 23.07 B II 6100 109,21 No L 103/8 Official Journal of the European Communities 13 . 4. 85 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities. (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 23,03 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 23,03 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( I0) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. ( 12) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.